UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:March 31, 2014 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Ironclad Managed Risk Fund (Ticker Symbol: IRONX) SEMI-ANNUAL REPORT March 31, 2014 Ironclad Managed Risk Fund a series of the Investment Managers Series Trust Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 4 Statement of Operations 5 Statements of Changes in Net Assets 6 Financial Highlights 7 Notes to Financial Statements 8 Supplemental Information 15 Expense Example 17 This report and the financial statements contained herein are provided for the general information of the shareholders of the Ironclad Managed Risk Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective Prospectus. www.IroncladFunds.com Ironclad Managed Risk Fund SCHEDULE OF INVESTMENTS As of March 31, 2014 (Unaudited) Number of Contracts Value PURCHASED OPTIONS CONTRACTS – 0.9% CALL OPTIONS – 0.9% S&P 500 Index Exercise Price: $1,870.00, Expiration Date: April 4, 2014 $ Exercise Price: $1,875.00, Expiration Date: April 4, 2014 Exercise Price: $1,880.00, Expiration Date: April 4, 2014 Exercise Price: $1,855.00, Expiration Date: April 17, 2014 Exercise Price: $1,860.00, Expiration Date: April 17, 2014 Exercise Price: $1,865.00, Expiration Date: April 17, 2014 TOTAL PURCHASED OPTIONS CONTRACTS (Cost $3,401,678) Principal Amount SHORT-TERM INVESTMENTS – 70.8% $ UMB Money Market Fiduciary, 0.01%1 SHORT-TERM INVESTMENTS (Cost $219,773,911) TOTAL INVESTMENTS – 71.7% (Cost $223,175,589) Other Assets in Excess of Liabilities – 28.3% TOTAL NET ASSETS –100.0% $ Number of Contracts WRITTEN OPTIONS CONTRACTS – (0.4)% CALL OPTIONS – (0.3)% S&P 500 Index ) Exercise Price: $1,890.00, Expiration Date: April 4, 2014 ) ) Exercise Price: $1,895.00, Expiration Date: April 4, 2014 ) ) Exercise Price: $1,900.00, Expiration Date: April 4, 2014 ) ) Exercise Price: $1,885.00, Expiration Date: April 17, 2014 ) ) Exercise Price: $1,890.00, Expiration Date: April 17, 2014 ) ) Exercise Price: $1,895.00, Expiration Date: April 17, 2014 ) TOTAL CALL OPTIONS (Proceeds $1,377,292) ) PUT OPTIONS – (0.1)% S&P 500 Index ) Exercise Price: $1,800.00, Expiration Date: April 4, 2014 ) ) Exercise Price: $1,815.00, Expiration Date: April 4, 2014 ) ) Exercise Price: $1,820.00, Expiration Date: April 4, 2014 ) ) Exercise Price: $1,770.00, Expiration Date: April 17, 2014 ) 1 Ironclad Managed Risk Fund SCHEDULE OF INVESTMENTS - Continued As of March 31, 2014 (Unaudited) Number of Contracts Value WRITTEN OPTIONS CONTRACTS (Continued) PUT OPTIONS (Continued) ) Exercise Price: $1,780.00, Expiration Date: April 17, 2014 $ ) ) Exercise Price: $1,785.00, Expiration Date: April 17, 2014 ) TOTAL PUT OPTIONS (Proceeds $1,180,057) ) TOTAL WRITTEN OPTIONS CONTRACTS (Proceeds $2,557,349) $ ) 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 2 Ironclad Managed Risk Fund SUMMARY OF INVESTMENTS As of March 31, 2014 (Unaudited) Security Type Percent of Total Net Assets Short-Term Investments 70.8% Purchased Options Contracts 0.9% Total Investments 71.7% Other Assets in Excess of Liabilities 28.3% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 3 Ironclad Managed Risk Fund STATEMENT OF ASSETS AND LIABILITIES As of March 31, 2014 (Unaudited) Assets: Investments, at value (cost $219,773,911) $ Purchased options contracts, at value (cost $3,401,678) Segregated cash with broker Receivables: Investment securities sold Fund shares sold Interest Prepaid expenses Total assets Liabilities: Written options contracts, at value (proceeds $2,557,349) Payables: Fund shares redeemed Investment securities purchased Advisory fees Administration fees Fund accounting fees Transfer agent fees and expenses Custody fees Auditing fees Chief Compliance Officer fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized gain on puchased options contracts and written options contracts Net unrealized appreciation (depreciation) on: Purchased options contracts ) Written options contracts Net Assets $ Shares of beneficial interest issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 4 Ironclad Managed Risk Fund STATEMENT OF OPERATIONS For the Six Months Ended March 31, 2014 (Unaudited) Investment Income: Interest $ Total investment income Expenses: Advisory fees Administration fees Fund accounting fees Transfer agent fees Custody fees Auditing fees Miscellaneous Shareholder reporting fees Legal fees Chief compliance officer fees Trustees' fees and expenses Total expenses Advisory Fee waived ) Net expenses Net investment loss ) Realized and Unrealized Gain (Loss) from Purchased Options Contracts and Written Options Contracts: Net realized gain on: Purchased options contracts Written options contracts Net realized gain Net change in unrealized appreciation/depreciation on: Purchased options contracts Written options contracts Net change in unrealized appreciation/depreciation Net realized and unrealized gain on purchased options contracts and written options contracts Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 5 Ironclad Managed Risk Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended March 31, 2014 (Unaudited) For the Year Ended September 30, 2013 Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) $ ) Net realized gain on purchased options contracts and written options contracts Net change in unrealized appreciation/depreciation on purchased options contracts and written options contracts ) Net increase in net assets resulting from operations Distributions to Shareholders: From net realized gains ) ) Total distributions to shareholders ) ) Capital Transactions: Net proceeds from shares sold Reinvestment of distributions Cost of shares redeemed1 ) ) Net increase (decrease) in net assets from capital transactions ) Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment loss $ ) $ - Capital Share Transactions: Shares sold Shares reinvested Shares redeemed ) ) Net increase (decrease) from capital share transactions ) 1 Net of redemption fee proceeds of $3,195, and $20,181, respectively. See accompanying Notes to Financial Statements. 6 Ironclad Managed Risk Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout each period. For the Six MonthsEnded March 31, 2014 (Unaudited) For the Year Ended September 30, 2013 For the Year Ended September 30, 2012 For the Period October 14, 2010* through September 30, 2011 Net asset value, beginning of period $ Income from Investment Operations: Net investment loss1 ) Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net realized gain ) Total distributions ) Redemption fee proceeds - 2 - 2 - 2 - 2 Net asset value, end of period $ Total return3 %
